Citation Nr: 0416349	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  93-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for lumbosacral strain, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right shoulder separation, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for the assignment of 
a higher disability evaluation for status post  fracture of 
the distal right radius (major), currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

The claim for an increased rating for lumbosacral strain was 
previously before the Board in September 1996.  At that time 
the Board assigned a 10 percent rating for the disability, 
and the appellant appealed to United States Court of Appeals 
for Veterans Claims (hereinafter, "Court").  The Board's 
decision was vacated and remanded in accordance with a Joint 
Motion for Remand dated June 24, 1998.  That claim was again 
before the Board in November 1998, at which time it was 
remanded to the RO for an additional examination, inter alia.  
It was again before the Board in July 2001, at which time, 
the 10 percent evaluation was continued.  The claim was again 
appealed to the Court, and the Board's decision was again 
vacated and remanded in accordance with a Joint Motion for 
Remand dated August 14, 2002.  The claim was again before the 
Board in April 2003 at which time the 10 percent evaluation 
was again continued.  The claim was again appealed to the 
Court, and the Board's decision was again vacated and 
remanded pursuant to a Joint Motion for Remand dated in 
January  2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the lumbosacral strain claim, the veteran was 
afforded a VA examination in June 1999.  The examiner was to 
comment "upon the diagnosis of scoliosis in relation to the 
veteran's overall back disability.  That is, the examiner was 
to fully describe the effect that this condition has upon the 
veteran's overall back disability."  The examiner reported 
that the veteran did not have scoliosis.  The August 14, 2002 
Joint Motion noted the examiner "failed to mention 
Appellant's earlier diagnosis of scoliosis [in March, April 
1992] and what, if any, impact that had on his overall back 
disability.  Furthermore, despite the examiner's notation 
that the Appellant did not have scoliosis, he was still, 
based on the Board's instructions, ordered to comment upon 
the condition, or lack thereof, of scoliosis in relation to 
the veteran's overall back disability."  Joint Motion for 
Remand to the Board and to Stay Proceedings of August 14, 
2002 at page 7.  In accordance with the Joint Motions, the 
claim is again Remanded.

With respect to the other claims on appeal, the Board 
conducted additional development of the claims for increased 
rating for residuals of a right shoulder separation and for 
status post fracture of the distal right radius, pursuant to 
38 C.F.R. § 19.9(a)(2), in August 2003.  The development 
conducted by the Board has been completed and, pursuant to a 
recent decision by the Federal Circuit Court of Appeals, 
those claims must also be remanded to the RO for review of 
the evidence in the first instance.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 
 
Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  In 
particular, the RO should ensure 
compliance with VA 's notice obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and any other 
pertinent precedent.
 
2.  The claims file is to be returned to 
the examiner who conducted the June 1999 
spine examination for a supplemental 
report addressing the diagnoses of 
scoliosis in 1992 in relation to the 
veteran's overall back disability.  That 
is, the examiner should fully describe the 
effect that this condition has upon the 
veteran's overall back disability.  If the 
examiner still feels that the veteran does 
not have scoliosis, the examiner is, 
nevertheless and in accordance with the 
Court's instructions, requested to comment 
upon the condition, or lack thereof, of 
scoliosis in relation to the veteran's 
overall back disability.  The rationale 
for any conclusions should be provided.  
An additional examination should be 
scheduled if the examiner feels that such 
additional examination is warranted.

3.  After undertaking any additional 
development deemed necessary, the RO 
should review all examination reports not 
previously addressed by a supplemental 
statement of the case to ensure that they 
provide information sufficient to 
adjudicate the respective claims.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.

Thereafter, the RO should readjudicate the 
claims, taking into consideration any new 
rating criteria, such as those recently 
promulgated for disabilities of the spine.  
If the claims remain denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




